DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-20 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claims 6, 13 and 20: Claims 6, 13 and 20 claim wherein performing thermal management of the one or more components comprises switching between a high-efficiency heat pump cycle and a high-voltage heater. However, Applicant disclosure does not provide a high-efficiency and high-voltage. Therefore these terms are subjective and indefinite. Corrective action or clarification is required. 
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 15-20 are directed to a computer program product, comprising program code instructions configured for the execution of a method, and does not meet the requirements of a process, machine, manufacture, composition of matter, or any new and useful improvement thereof. Corrective action or clarification is required. 
It is noted that claims 15-20 also comprise a non-transitory computer readable storage medium comprising computer readable program code embodied therewith. Applicant should note that this does not comply with 35 U.S.C. 101 because the basic thrust of the claim is directed to a computer program product, which implies the product code stored therewith onboard a non-transitory computer readable medium, and not the actual non-transitory computer readable medium. The Examiner recommends amending claims 15-20 to claim a non-transitory computer readable medium comprising a computer program product in order to comply with 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 20150100188 A1) herein “Wagner”, in view of Hyde et al. (US 20150239365 A1) herein “Hyde”.
In regards to Claim 1, Wagner discloses the following: 
1.  A computer-implemented method for managing thermal qualities of a vehicle, (at least title, abstract) the method comprising performing operations as follows on a processor of a computer system: 
determine one or more factors associated with a trip to be taken by the vehicle; (at least [0009] “route data”, [0017] “anticipated environmental conditions and/or the operating parameters… of the predicted route”, [0030] “planned journey”, [0033] “height profile of a 
estimate a future thermal load based on the determined factors for one or more components of the vehicle; (at least Abstract “a temperature profile (30) of the battery arrangement (14) is predicted”, Fig. 3, steps 44, 46 and 48, [0052] “anticipated energy withdrawal from an electric energy storage device of the battery arrangement 14 is determined in step 44” and [0053] “heat loss in a cooling circuit of the battery arrangement 14 is modeled in step 46”, and [0054] “In step 48, a temperature model of the battery arrangement 14 is used and said temperature model compares the transmission of heat between the battery arrangement 14 and the vehicle environment of the heat loss in the cooling circuit. Finally, the temperature progression 30 of the battery arrangement 14 is predicted”)
generate an optimal thermal management plan based on the estimated future thermal load for the one or more components; (see at least examples at [0034], [0035] and [0048], as well as specifically outlined in Fig. 3, steps 50, 52 and 54, and [0055]-[0060], see also [0009] “range of the motor vehicle is optimized as a result of the reduced energy consumption for cooling/heating the battery arrangement”, [0035] “operation of the heating/cooling system can be optimized to the individual driving style of the respective driver”, [0047] “energy-optimal control of the heating/cooling arrangement 18”, [0054] “control the heating/cooling arrangement 18 in an energy-optimized manner”) and 
While Wagner clearly performs all the same or similar functionality of the claimed thermal management plan with a stated goal of optimizing energy consumption and range, Wagner does not explicitly define this functionality as an thermal management plan. However, this is taught by Hyde. (at least [0013], [0112] “management plan” that controls battery 
Wagner discloses the following:
perform thermal management of the one or more components based on the optimal thermal management plan. (see at least previous citations that perform the described adjustment during the route.)
In regards to Claim 2, Wagner discloses the following: 
2.  The method of claim 1, wherein the factors comprise one or more of route information, weather forecast information, traffic information, driver information, and vehicle information. (at least [0009] “route data”, [0017] “anticipated environmental conditions and/or the operating parameters… of the predicted route”, [0030] “planned journey”, [0033] “height profile of a route”, “predicted high ambient temperature along the route” and [0051] “route or rather height profile of the route to be travelled by the vehicle 10 is determined by way of example with the aid of the route guidance system 20” and Fig. 3, step 42)
In regards to Claim 3, Wagner discloses the following: 
3.  The method of claim 1, further comprising updating the optimal thermal management plan based on an updated estimated future thermal load. (at least [0031] “Moreover, it is overall preferred if the temperature progression is predicted regularly at a predefined time interval.” and [0032] “By virtue of this feature, the predicted temperature progression is constantly updated.”)
In regards to Claim 4, Wagner discloses the following: 
4.  The method of claim 3, further comprising performing thermal management of the one or more components based on the updated optimal thermal management plan. (at least [0031] “Moreover, it is overall preferred if the temperature progression is predicted regularly at a predefined time interval.” and [0032] “By virtue of this feature, the predicted temperature progression is constantly updated.” and repeated cycle of the method of Fig. 3, as cited above.)
In regards to Claim 5, Wagner discloses the following: 
5.  The method of claim 1, wherein performing thermal management of the one or more components comprises switching between active and passive cooling systems. (see at least [0008] “the device can be electrically coupled to a heating/cooling arrangement for the purpose of artificially heating or cooling the battery arrangement” and [0012] “artificially heating or cooling the battery arrangement” and [0048] “battery arrangement 14 is artificially heated or cooled by means of the heating/cooling arrangement 18”, that clearly signifies functionality of an “active” cooling system. See [0011] “the ambient air is used as an additional energy source for heating or cooling the battery arrangement.  As a consequence, the energy consumption for artificially heating or cooling the battery arrangement is reduced” that clearly signifies passive heating/cooling by ambient air. See also [0026] “it is possible in an improved manner to assess whether the battery arrangement is to be artificially heated or cooled, or whether the procedure of heating or cooling the battery arrangement by means of the ambient air is sufficient.” that clearly signifies switching between the two heating/cooling methods. See also the example at [0034] that describes use of both cooling methods during transition.)
In regards to Claim 7, Wagner discloses the following: 
7.  The method of claim 1, wherein generating the optimal thermal management plan based on the estimated future thermal load for the one or more components comprises executing an optimization algorithm in real-time using a vehicle simulator during the trip. (see temperature model of the battery arrangement 14 is used and said temperature model compares the transmission of heat between the battery arrangement 14 and the vehicle environment of the heat loss in the cooling circuit.”)
Wagner does not explicitly perform step 48 during the trip. However, Wagner clearly suggests this functionality with the repeated loop of Fig. 3, described in [0059]. It would therefore have been obvious at the time of filing to repeat the routine of Wagner during the driving operation, with predictable results, with the motivation of further optimizing the range of the motor vehicle is as a result of the reduced energy consumption for cooling/heating the battery arrangement during the driving operation. (Wagner, [0009])
In regards to Claims 8-12 and 14: Claims 8-12 and 14 are the systems performing the methods of claims 1-5 and 7, respectively, and are therefore rejected per claims 1-5 and 7, above.
In regards to claims 15-19: Claims 15-19 are the computer program product comprising a non-transitory computer readable storage medium for performing the method of claims 1-5, respectively, and are therefore rejected per claims 1-5, above. 
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Hyde, and further in view of King et al. (US 20140277869 A1) herein “King”.
In regards to Claim 6, as best understood, Wagner discloses “heating/cooling arrangement 18”, as cited above, but does not explicitly disclose the following, which is taught by King: 
6.  The method of claim 1, wherein performing thermal management of the one or more components comprises switching between a high-efficiency heat pump cycle and a high-voltage heater. (at least [0019] “high voltage positive temperature coefficient (PTC) electric 
In regards to Claim 13: Claim 13 is the system performing the method of claim 6, and is therefore rejected per claim 6, above. 
In regards Claim 20: Claim 20 is the computer program product comprising a non-transitory computer readable storage medium for performing the method of claim 6, and is therefore rejected per claim 6, above. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure can be found in the attached for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).


Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
June 15, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669